Citation Nr: 0202489	
Decision Date: 03/18/02    Archive Date: 03/25/02

DOCKET NO.  00-14 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to July 
1970 and for several months in 1972.  He was awarded the 
Combat Action Ribbon for his service in Vietnam.

The veteran's original claim of entitlement to service 
connection for a post-traumatic stress disorder (PTSD) was 
received at the Department of Veterans Affairs (VA) Regional 
Office in Roanoke, Virginia (the RO) on June 11, 1986.  The 
veteran's claim was denied by a RO rating decision dated in 
September 1987.  Although notification was sent to the 
veteran in October 1987, it was returned by the United States 
Postal Service with a notation of the veteran's new 
forwarding address.  The notification letter was not re-
mailed by VA, however.

In June 1993, the RO denied the veteran's claim that clear 
and unmistakable error (CUE) existed in the September 1987 VA 
rating decision which denied service connection for PTSD.  A 
February 1997 decision of the Board of Veterans' Appeals (the 
Board) dismissed the issue of whether the September 1987 
rating decision contained CUE erroneous because the CUE claim 
was not considered "viable".  
The veteran appealed the Board's February 1997 decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  

In July 1997, the Court vacated the Board's February 1997 
decision and remanded the case for further development and 
adjudication in accordance with a June 1997 Joint Motion for 
Remand and to Stay Further Proceedings.  

In an April 1998 decision, the Board concluded that because 
the veteran had not been properly notified of the September 
1987 denial of entitlement to service connection for PTSD, 
the September 1987 rating decision was never finalized.  The 
Board further determined that, in the absence of a final 
decision denying service connection for PTSD, the claim of 
CUE was moot.  The Board therefore dismissed the claim of CUE 
in the September 1987 rating decision.  The Board remanded 
the issue of entitlement to service connection for PTSD to 
the RO for additional development.  

An April 1998 RO rating decision granted entitlement to 
service connection for PTSD and assigned a disability  
evaluation of 30 percent effective June 11, 1986.  The 
veteran appealed that decision as to the assigned level of 
disability.  An October 1999 rating decision increased the 
veteran's 30 percent evaluation for PTSD to 50 percent, 
effective November 7, 1996.  The RO also denied entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
The veteran timely appealed those actions.  

Issues on appeal

In a June 2000 brief to the Board, the veteran's accredited 
representative contended that that this case should encompass 
three issues: the issue of entitlement to an evaluation in 
excess of 50 percent for PTSD after November 7, 1997; the 
issue of entitlement to a disability rating in excess of 30 
percent for PTSD prior to November 7, 1996; and the issue of 
entitlement to TDIU.  However, the Board believes that the 
matter of an increased rating for PTSD may be addressed as 
one issue.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court held that evidence to be considered in the appeal 
of an initial assignment of a disability rating for a 
disability was not limited to that reflecting the then-
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Since the 
matter of an increased rating for PTSD involves an initially 
assigned disability rating, the Board believes that it falls 
squarely within Fenderson.  This does not adversely impact 
the veteran, since under Fenderson the Board is obligated to 
consider the 
level of disability from the initial date of service 
connection, June 11, 1986, and if necessary assign staged 
ratings accordingly.  The most recent presentation from the 
veteran's representative, dated in February 2002, recognizes 
only the two issues listed on the first page of this 
decision.
Other issues

It was contended by the veteran's representative on his 
behalf in the June 2000 brief that the medical evidence of 
record has raised the issue of entitlement to service 
connection for substance abuse secondary to the veteran's 
service-connected PTSD. That issue has not been adjudicated 
by the RO, and it is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The medical and other evidence of record indicates that 
the veteran's PTSD symptomatology caused severe social and 
industrial impairment prior to December 2, 1990. 

2.  The medical and other evidence of record indicates that 
the veteran's PTSD symptomatology rendered him demonstrably 
unable to obtain or retain employment beginning December 2, 
1990.

3.  The veteran's service-connected disabilities consist of 
PTSD, a residual scar of ganglionectomy, residuals of a 
fracture of the 5th right toe and a scar of the left hand 

4.  The veteran's service-connected disabilities are 
sufficiently severe to preclude him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent disability rating for PTSD 
prior to December 2, 1990 have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for a 100 percent disability rating for PTSD 
beginning December 2, 1990 have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

3.  The criteria for a total disability rating based upon 
individual unemployability have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321, 3.341, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a rating in excess of the currently 
assigned 50 percent for PTSD and a total rating based on 
individual unemployability due to service-connected 
disability.  

In the interest of clarity, after addressing some preliminary 
matters, the Board will first set forth a common factual 
background.  The Board will then separately address each 
claim.

Initial matters - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issues on 
appeal.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board observes that the veteran was informed in the March 
2000 Statement of the Case of the relevant law and 
regulations and the types of evidence that could be submitted 
by him in support of his claims.  It is clear from briefs 
filed on behalf of the veteran by his accredited 
representative in June 2000 and in February 2000 that the 
veteran is, or should be, fully informed concerning the 
matters on appeal.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

The veteran was provided with a VA psychiatric examination in 
March 1999, and there are other relevant medical treatment 
records on file.  The Board believes that the record already 
contains sufficient medical evidence with which it may render 
an informed decision on each of the issues on appeal.  The 
veteran has not pointed to any pertinent evidence which 
exists and which has not been associated with his claims 
folder.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the new law.  Under these circumstances, a remand of this 
matter for further development would not avail the veteran or 
aid the Board's inquiry, and would only serve to 
unnecessarily delay a decision.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  Accordingly, the Board will 
proceed to a decision on the merits on the issues on appeal.  

Factual Background 

As noted in the Introduction, the veteran served in Vietnam 
and was awarded the Combat Action Ribbon.

The veteran's service medical records reveal that he was 
referred for psychiatric evaluation in 1969 and in 1970.  He 
was considered to have been emotionally unstable and to have 
an immature personality.

The veteran was hospitalized at a VA hospital in May and June 
1986 for evaluation and treatment of psychiatric 
symptomatology that included poor impulse control, 
depression, and suicidal ideation.  PTSD with depression was 
diagnosed.
It was noted by a VA psychologist in November 1986 that the 
veteran had been treated for multiple substance abuse and 
service-related PTSD.  He had a history of violence and 
suicidal threats.  The veteran was considered imminently 
dangerous to himself and others.  He was noted to be 
suffering from mental illness in addition to substance abuse.

The veteran complained on VA psychiatric examination in April 
1987 of depression, insomnia, a feeling of hopelessness, 
Vietnam related nightmares, and exaggerated startle response.  
He said that he usually avoided movies and other things that 
related to Vietnam.  The diagnoses were PTSD, chronic, 
moderate; and passive aggressive personality disorder.  

In connection with a VA Social and Industrial Survey in April 
1987, it was concluded that the veteran's limited education, 
medical history, and poor work history made it unlikely that 
he would find a job.  He was considered severely impaired 
industrially and socially.

The veteran was hospitalized at a VA hospital on several 
occasions between October 1990 and July 1991. The veteran 
complained on hospitalization in November 1990 of memory 
loss, anger, and resentment.  The diagnoses in November 1990 
were PTSD, alcohol abuse, and anti-social personality 
disorder.  The veteran was admitted to the hospital in July 
1991 with suicidal and homicidal ideation and occasional 
auditory and visual hallucinations related to Vietnam.  The 
diagnosis was major depression vs. PTSD.

An August 1991 decision of the Social Security Administration 
(SSA) granted entitlement to disability benefits effective 
December 2, 1990, which was noted to be the date the veteran 
became unable to work.  It was noted that the medical 
evidence established that the veteran had severe PTSD and a 
personality disorder.

The veteran was hospitalized at a VA hospital in February 
1992 secondary to nightmares and flashbacks about Vietnam, as 
well as alcohol problems.  It was reported that he had 
recently gotten into fights and that he was separated from 
his wife.  The discharge diagnoses were cocaine dependence, 
alcohol dependence, PTSD, and borderline personality traits.  
The assigned Global Assessment of Functioning (GAF) score was 
40.

VA outpatient records from May 1997 to March 1999 reveal 
ongoing problems with PTSD.  Treatment records for November 
1998 reveal that the veteran had recently slashed his wrist 
with a knife.  The assessment was adjustment disorder with 
mixed emotions and polysubstance abuse.  

An April 1998 RO rating decision granted entitlement to 
service connection for PTSD and assigned a 30 percent 
evaluation, effective June 11, 1986.

The veteran was hospitalized at a VA hospital in March 1999 
with psychiatric symptomatology, including nightmares, 
auditory and visual hallucinations, flashbacks, depression, 
suicidal ideation, insomnia, irritability, and paranoia.  He 
noted a blackout in which he assaulted a man.  On mental 
status examination, the veteran was noted to have a slightly 
disheveled appearance, good eye contact, no hallucinations or 
delusions during the interview but some paranoia, a tense 
affect, suicidal ideation, intact concentration and memory, 
and fair judgment and insight.  A drug screen was positive 
for opiates, amphetamines, and cocaine.  The diagnoses were 
substance induced mood disorder; polysubstance abuse; and 
PTSD, by history.  GAF was 55 at discharge.

During a VA psychiatric examination in March 1999, the 
veteran complained of severe nightmares, flashbacks of being 
surrounded by Viet Cong, insomnia, increased irritability and 
outbursts of anger, memory lapses, increased startle 
response, and hypervigilance.  He apparently had struck his 
girlfriend recently but had no memory of it.  He noted a 
pattern of avoidance, such as places with crowds.  The 
veteran felt that his condition had worsened.  He said that 
he had been hospitalized 30-40 times since 1986 and had 
attempted suicide 5 times.  On mental status evaluation, the 
veteran was alert and oriented; he was grossly coherent and 
relevant with appropriate affect.  He appeared quite anxious, 
especially when discussing his wartime experiences.  
Flashbacks were noted.  The veteran's memory for recent and 
remote events was fairly well intact; insight and judgment 
were fair.  The diagnosis was PTSD, chronic, severe.  GAF was 
40.  The veteran was considered competent.

The claims file was subsequently sent to the VA physician who 
had examined the veteran in March 1999 for review and to 
determine what symptomatology was due solely to the veteran's 
service-connected PTSD.  According to a September 1999 report 
for that physician, after a review of the claims file, 
symptomatology provided by the veteran consisted of severe 
nightmares, flashbacks of being surrounded by the enemy, a 
pattern of avoidance, and suicidal attempts.  The diagnosis 
was amended to PTSD, chronic, severe; history of 
polysubstance dependence; and history of alcohol dependence.  
GAF was again 40, and the veteran was again noted to be 
competent to manage his financial affairs.

An October 1999 rating decision increased the veteran's 
rating for PTSD to 50 percent, effective November 7, 1996 [as 
described below, this is the date on which revised VA 
regulations relating to psychiatric disabilities became 
effective].

1.  Entitlement to a rating in excess of 50 percent for the 
veteran's service-connected PTSD.

Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(a), 4.1 (2001).

Specific schedular criteria - rating PTSD

Effective November 7, 1996, VA's Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to rating mental disorders, 
including PTSD.  See 61 Fed. Reg. 52695 (Oct. 8, 1996) 
[codified at 38 C.F.R. § 4.130].  Before November 7, 1996, 
the VA Rating Schedule read as follows:


General Rating Formula for Psychoneurotic Disorders:

100% The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community. Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior. Demonstrably unable to obtain 
or retain employment.

70% Ability to establish and maintain effective or favorable 
relationships with people is severely impaired. The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

50% Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired. By reason 
of psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

30% Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
with psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

10% Less than the criteria for the 30 percent, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.

0% There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

With regard to the former criteria for a 100 percent 
disability rating, the Court has held that each of these 
three bases constitutes an independent basis for granting a 
100 percent schedular rating. Thus, if the impairment 
resulting from PTSD meets any one of the three independent 
criteria required for a 100 percent rating, a 100 percent 
rating shall be awarded.  See Johnson v. Brown, 7 Vet. App. 
95 (1994).

On and after November 7, 1996, the VA Schedule for Rating 
Disabilities read in pertinent part as follows:

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

0% A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

Because the veteran's initial and ongoing claim was filed in 
1986, before the regulatory change occurred, he is entitled 
to application of the version most favorable to him.  See, in 
general, Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); 
see also VAOPGCPREC 3-2000 (2000) [opinion of VA General 
Counsel that the decision in Karnas is to be implemented by 
first determining whether the revised version is more 
favorable to the veteran. In so doing, it may be necessary 
for the Board to apply both the former and current versions 
of the regulation. If the revised version of the regulation 
is more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 1991), can be no earlier 
than the effective date of that change, and that the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.].


GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32]. 

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  
See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV), for rating purposes].

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104(a) (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

It has been contended by and on behalf of the veteran that 
his PTSD symptomatology, which is currently rated 50 percent 
disabling, is severe enough to warrant an evaluation of 70 
percent at least.  

The Board has carefully reviewed the medical evidence of 
record, which has been recapitulated above.  There has been 
some question in the record as to which of the veteran's 
psychiatric symptoms are due to his service-connected PTSD 
and which are due to nonservice-connected disabilities such 
as substance abuse or a personality disorder.  However, the 
Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  In this case, there is no clear 
delineation between psychiatric symptomatology which is due 
to PTSD and that which is not.  Additionally, the VA examiner 
indicated in September 1999 that all of the symptomatology 
noted was due to the veteran's service-connected PTSD.  
Consequently, the Board will attribute all of the veteran's 
psychiatric symptomatology to his service-connected PTSD.

As discussed above, since this case involves the appeal of  
an initially-assigned disability rating, Fenderson v. West, 
12 Vet. App. 119 (1999) applies.  Accordingly, in evaluating 
the veteran's disability, the Board will be mindful of its 
obligation consider the concept of "staging" assigned 
disability ratings, that is awarding separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Also as discussed above, Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) applies to this case.  The 
Board has determined that the former schedular criteria, i.e. 
those in effect before November 7, 1996, are more favorable 
to the veteran because the current criteria contain more 
specific standards for evaluating mental illness.  

The Board observes in passing that although VAOPGCPREC 3-2000 
prohibits the application of current schedular criteria prior 
to their effective date, the reverse is not true with respect 
to application of former schedular criteria prospectively. 

Since June 11, 1986, which is the date on which PTSD, the 
veteran's remote history is replete with documentation of 
PTSD symptoms which appeared to be severe.  He was 
hospitalized from May to June 1986 due to poor impulse 
control, depression, suicidal ideation, and Vietnam-related 
nightmares, flashbacks and startle reaction.  He was 
considered a danger to himself and others in November 1986.  
According to the results of an April 1987 Social and 
Industrial Survey, the veteran was considered severely 
impaired both industrially and socially. The veteran was 
hospitalized in October 1990 and again in November 1990 for 
psychiatric problems.  These findings indicate significant 
psychiatric disability causing severe industrial impairment, 
warranting a 70 percent disability under the old rating 
criteria.  

The medical evidence on file includes an August 1991 SSA 
grant of disability benefits effective December 2, 1990, 
which was reported to be the date the veteran became unable 
to work.  It was noted in the SSA decision that the medical 
evidence established that the veteran had severe PTSD and a 
personality disorder.  

Subsequent medical and other evidence indicates that the 
veteran continues to be unable to work due to his service-
connected PTSD.  The veteran was hospitalized at a VA 
hospital in February 1992 for nightmares and flashbacks 
related to Vietnam and for alcohol problems.  The discharge 
diagnoses included PTSD, and GAF was noted to be 40, which 
means that the veteran had major impairment in several areas, 
such as work, family relations, judgment, thinking, or mood, 
and usually refers to someone who is unable to work.  See 
DSM-IV, pages 46-47.  Despite what appears to have been some 
temporary improvement in the veteran's symptomatology 
demonstrated in 1998 outpatient records, the veteran's PTSD 
was considered severe on VA examinations in 1999 and his GAF 
was again noted to be 40.  

Based on the evidence of record, which has been recapitulated 
above, the Board concludes that the veteran's PTSD 
symptomatology rendered him demonstrably unable to obtain or 
retain employment beginning on December 2, 1990, warranting a 
100 percent schedular evaluation.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); see also Johnson v. Brown, 7 
Vet. App. 95 (1994).

The Board believes that there is no showing of PTSD 
symptomatology prior to December 2, 1990 which would warrant 
the assignment of an earlier effective date for a 100 percent 
disability rating.  There is little or no evidence to suggest 
that pathology consistent with the three criteria for a 100 
percent rating, inability to secure or retain employment, 
virtual isolation in the community and totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes, were 
present prior to that date.
Indeed, the veteran's PTSD was considered moderate in April 
1987 and that his GAF was 60 or 70 in October 1990.  
  
The veteran was employed prior to December 2, 1990.  It is 
clear that he was not demonstrably unable to obtain or retain 
employment.  The veteran does not appear to contend 
otherwise. 

It appears from the record that the veteran interacted with 
friends and had other social contacts during the period from 
June 1986 to December 1990.  Moreover, he was employed.  
Clearly, there was no virtual isolation in the community.  

Additionally, the evidence does not show that the veteran had 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities.  In fact, it was noted in April 1978 that he was 
alert, oriented, and readily able to communicate.  There is 
little or no evidence to the contrary.

The Board hastens to again point out that the veteran had 
serious psychiatric problems prior to December 2, 1990.  The 
Board has recognized this with the assignment of a 70 percent 
disability rating.  As indicated immediately above, however, 
the Board does believe that the level of psychiatric 
pathology demonstrated in the record prior to that date meets 
the schedular criteria for a 100 percent rating.  

Because the Board has granted a 100 percent evaluation under 
the former schedular criteria beginning December 2, 1990, 
before the November 1996 effective date of the current 
criteria for rating PTSD, the matter of an evaluation under 
the current criteria is moot.   


2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.

Pertinent Law and Regulations

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a).  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment." 
The court noted the following standard announced by the Court 
in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 
1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2001).

Factual background

The veteran's service-connected disabilities include PTSD, 
which as explained above is now rated as 100 percent 
disabling.  The veteran is service connected for three other 
disabilities, each of which is rated noncompensably 
disabling: a residual scar of a ganglionectomy; residuals of 
a fracture of the 5th right toe; and a scar of the left hand.

The medical history of the veteran's service-connected PTSD 
has been discussed at length above.  The medical evidence 
does not demonstrate, and the veteran does not appear to 
contend, that his other service-connected disabilities 
contribute to any significant degree to his disability 
picture.

The veteran has not worked in a number of years.  He has 
completed two years of college.

Analysis

In light of the increased evaluation granted above for PTSD, 
the minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a) are satisfied.  

The question before the Board is whether his service-
connected disabilities, which in this case amount to PTSD, 
standing alone, are sufficiently severe to produce 
unemployability in light of his education and work 
experience.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

The veteran's service-connected PTSD has been discussed by 
the Board at length above.  The medical records and other 
evidence portray a disability picture that is marked by 
severe psychiatric disability and that has required periodic 
hospitalizations to try to stabilize the veteran.  The 
medical evidence shows that the veteran has had symptoms of 
nightmares, flashbacks of Vietnam, irritability, impaired 
impulse control, depression, and suicidal ideation.  He has 
difficulty associating with other people.

In light of the veteran's education, work history, and the 
nature and current level of his service-connected PTSD, the 
Board finds that he is unemployable due to service-connected 
disability.  Thus, a grant of a total disability rating based 
on individual unemployability due to service-connected 
disabilities is warranted under the law.

The Board wishes to make it clear, as a final matter, that it 
has no authority to assign an effective date for TDIU.  That 
is the responsibility of the RO.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [if the Board grants a claim as to 
an issue, the notice of disagreement pertaining to that issue 
ceases to be valid in terms of instilling with the Board any 
authority to consider downstream issues such as the effective 
date].  


ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted prior to December 2, 1990, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to an increased evaluation of 100 percent for 
PTSD is granted effective December 2, 1990, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.


Entitlement to a total disability rating based on individual 
unemployability is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

